Citation Nr: 0810535	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  05-03 595	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to service connection for a lumbar spine 
disorder. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for a right knee 
disorder. 

6.  Entitlement to service connection for a prostate gland 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1975 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the course of this appeal, the veteran relocated to 
California and his claims folder was transferred to the Los 
Angeles, California, RO.

The veteran's low back, left knee and right knee claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have bilateral hearing loss related 
to service. 

2.  The veteran does not have sinusitis related to service.

3.  The preponderance of the evidence is against a finding 
that the veteran's prostate gland disability is related to 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service and sensorineural hearing 
loss may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Sinusitis was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303(2007).

3.  A prostate gland disability was not incurred in or 
aggravated by the veteran's active service and may not 
presumed to have been caused by Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims. In March 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The duties to notify and assist 
have been met.



Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

There is no current evidence of bilateral hearing loss for VA 
compensation purposes.  In fact, the record is devoid of any 
medical evidence related to hearing loss.  Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  "In 
the absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Derwwinski, 3 Vet. App. 223, 225 
(1992).  As such, service connection for bilateral hearing 
loss must be denied.  

In reaching this determination, the Board finds the veteran 
and his wife are competent to attest to their observations of 
his disorder.  38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has bilateral 
hearing loss related to service) because they do not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sinusitis

There is no current evidence of sinusitis.  A May 2004 VA 
examination noted a history of sinus condition but no real 
residuals.  Congress has specifically limited entitlement to 
service-connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for sinusitis is not warranted.

The Board finds the veteran is competent to attest to his 
observations of his disorder.  38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
sinusitis related to service) because he does not have the 
requisite medical expertise.  Routen; Espiritu.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert.

Prostate Gland Disability

The veteran essentially contends that he has a prostate gland 
disability due to herbicides exposure while stationed in 
Korea.  

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  If the veteran was 
exposed to an herbicide agent during service, prostate cancer 
shall be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any other disabilities. 
I t was specifically indicated that the National Academy of 
Sciences, after reviewing pertinent studies, did not feel 
that the evidence warranted altering its prior determination 
that there was inadequate or insufficient evidence of an 
association between exposure to herbicide agents and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 72 Fed. Reg. 32395-32407 (2007).

The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea.  DOD 
defoliated the fields of fire between the front line 
defensive positions and the south barrier fence.  If it is 
determined that a veteran who served in Korea during this 
time period belonged to one of the units identified by DOD, 
then it is presumed that he or she was exposed to herbicides 
containing Agent Orange, and the presumptions outlined in 38 
C.F.R. § 3.309(e) will apply. See MR21-1MR, Part IV, Chapter 
2, Section C.

Initially, the Board notes that the veteran did not have 
Vietnam service nor is he claiming such, and is therefore not 
afforded the presumption of Agent Orange exposure while 
serving in Vietnam during the Vietnam era.  Instead, the 
veteran contends that he was exposed to herbicides while 
stationed in Korea.  Service personnel records show that the 
veteran was in Korea from May 1977 to May 1978 and from June 
1983 to June 1984, which is outside the timeframe set forth 
by DOD noted above.  In any case, the veteran does not a 
disability for presumptive service connection due to 
herbicides exposure.  The veteran is not claiming nor does 
the record show he has prostate cancer (as further discussed 
below) or any of the other listed disabilities warranting 
presumptive service connection.  Thus, presumptive service 
connection due to herbicide exposure is not warranted in this 
case as there is no evidence that the veteran was exposed to 
herbicides in Korea during the recognized period or has a 
disability warranting presumptive service connection.

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's current prostate disability is outlined in a 
January 2003 letter from D.L. Ortiz, D.O. noting impressions 
of elevated PSA, rule out carcinoma of the prostate; acute 
urinary retention; and prostate nodule, right lobe, with 
asymmetry to the prostate.  However, service medical records 
are silent as to any complaints or findings of a prostate 
gland disability.  Indeed, the May 1988 examination report, 
following service discharge, noted a normal genitourinary 
evaluation.  The first indication of a disability in the 
record is not until 2002, which is 16 years after service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no opinion which 
provides a nexus between current disability and service. 

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for 16 following service.  Thus, while there is current 
evidence of a prostate gland disability, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints or findings of a prostate 
gland disability in service and the lack of diagnosis of the 
claimed disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The Board finds the veteran is competent to attest to his 
observations of his disorder.  38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
a prostate gland disability related to service) because he 
does not have the requisite medical expertise.  Routen; 
Espiritu.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for sinusitis is denied. 

Service connection for a prostate gland disability is denied.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

Service medical records reflect that the veteran was seen on 
a couple of occasions for complaints related to his back.  In 
February 1985, he complained that he had pulled something in 
his back after doing heavy lifting.  He had pain in the lower 
lumbar area radiating to both lower extremities which 
worsened on movement.  It was noted that there was no prior 
history of back pain or recent trauma.  On examination, there 
was no deformity or spine tenderness; an assessment of back 
pain with possible disc disease was noted.  The veteran was 
instructed to rest in bed (lying flat) for three days.  
Subsequently in July 1986, the veteran complained of back 
pain for one week.  There was no radiation, paresthesia, or 
muscle weakness but there was tenderness of the lumbosacral 
spine.  An impression of lumbosacral strain was noted.  The 
veteran was instructed not to do heavy lifting or physical 
training for five days.  Recently, VA afforded the veteran a 
joints examination in May 2004, the report of which noted a 
diagnosis of lumbar degenerative joint disease.  The report 
also noted the veteran's assertion of a 1997 on the job 
injury to his low back resulting in a torn ligament and 
herniated disc.  While the veteran was afforded a VA 
examination for his back in May 2004, it did not discuss the 
etiology of his current back disorder.  Accordingly, such an 
examination is required on remand. 

As to his claims for knee disabilities, he was seen on 
multiple occasions during service with complaints related to 
his knees.  In September 1980, the veteran complained of left 
knee pain for one day; the assessment was a normal left knee 
on examination.  In October 1980, the veteran complained of 
throbbing left knee pain when walking or putting forth weight 
for two months with occasional sharp pain.  A normal knee 
examination was noted.  Then in November 1980, the veteran 
complained of knee pain again for four days.  Impressions of 
non-specific knee pain and possible chondromalacia patella 
were noted.  Subsequently in October 1983, the veteran 
complained of bilateral knee pain; an assessment of possible 
chondromalacia patella was noted.  In December 1983, the 
veteran complained of knee pain again and an assessment of 
sore knee was noted.  Recently, the May 2004 VA examination 
report noted a diagnosis of degenerative of the left knee and 
a popliteal fabella of the right knee, but did not address 
the etiology of the current knee disorders.  On remand, such 
an examination should be provided to the veteran. 

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a spine 
examination to ascertain the nature and 
etiology of his current back disorder, 
including specifically, an assessment 
as to whether the current disorder is 
etiologically related to the in-service 
notations cited herein.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must indicate that the claims 
file was reviewed in conjunction with 
the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that the 
veteran's current spine disorder is 
causally or etiologically related to 
the veteran's period of active service, 
including the in-service notations 
cited above.  The examiner should 
provide the rationale for the opinion 
provided.  In doing so, the examiner 
must acknowledge and discuss the 
veteran's report of a continuity of 
symptomatology.  

2.	Schedule the veteran for a knee 
examination to ascertain the nature and 
etiology of his current knee disorders, 
including specifically, an assessment 
as to whether either of the current 
disorders is etiologically related to 
the in-service notations cited herein.  
The claims file must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that either of 
the veteran's knee disorders is 
causally or etiologically related to 
the veteran's period of active service, 
including the in-service notations 
cited above.  The examiner should 
provide the rationale for the opinion 
provided.  In doing so, the examiner 
must acknowledge and discuss the 
veteran's report of a continuity of 
symptomatology.  

3.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the veteran's 
service connection claims for lumbar 
spine disorder and knee disorders.  If 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


